DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,414,017).
	With respect to claim 1, Lee et al. disclose a rooftop airbag apparatus (Fig 1) comprising a first cushion (210) configured to be deployed along a ceiling of a vehicle body, a second cushion (220a, 220b, 225a, 225b) connected to the first cushion and configured to be deployed toward a bottom of the vehicle body, and a third cushion (230) connected to the second cushion and configured to be deployed in a widthwise direction of the vehicle body (Fig 2).
With respect to claim 2, further comprising a tether (one of tethers 320) connected to the first and second cushions such that the second cushion is configured to be deployed toward the bottom of the vehicle body (Fig 2).
With respect to claim 3, wherein: a first inactive area (other of tethers 320) is provided between the first and second cushions; and a second inactive area (310) is provided between the second and third cushions.
With respect to claim 4, wherein the third cushion is configured to be deployed in a same direction as a deployment direction of the first cushion (Fig 2).
With respect to claim 5, wherein the third cushion is configured to to be deployed in an opposite direction of a deployment direction of the second cushion (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Obayashi et al. (USPub 2019/0202395).
	With respect to claim 7, Lee et al. disclose the claimed invention as discussed above but do not disclose another similar airbag disposed at a rear of the vehicle.  Obayashi et al. disclose a similar airbag as Lee et al. and discloses that it may be use at the front or the rear of the vehicle [0288].  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify 
With respect to claim 8, further comprising a tether (one of tethers 320) connected to the first and second cushions of each airbag such that the second cushion is configured to be deployed toward the bottom of the vehicle body (Fig 2 of Lee et al.).
With respect to claims 9 and 10, wherein: a first inactive area (other of tethers 320) is provided between the first and second cushions of each airbag; and a second inactive area (310) is provided between the second and third cushions of each airbag.
With respect to claim 11, wherein the third cushion is configured to to be deployed in an opposite direction of a deployment direction of the second cushion of each airbag (Fig 2).
With respect to claim 12, wherein the third cushion is configured to be deployed in a same direction as a deployment direction of the first cushion of each airbag (Fig 2).

Allowable Subject Matter
Claims 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4/8/2021